DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0117313 A1.
Note: all citations with respect to the prior-filed application 15/609,334 are citing the paragraph numbers in the Pre-Grant Publication US 2017/0258535 A.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/609,334, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.

  The present independent claim 1 and 11 recite limitations “wherein the robot arm is configured to move to an initial trajectory to allow the surgical instrument to penetrate the patient and reach the target bone, and wherein the robot arm is configured to move to a final trajectory after the surgical instrument reaches the target bone”, however the prior-filed application 15/609,334 fails to provide adequate written description support. There is neither “initial trajectory” and “final trajectory” disclosed, nor is any disclosure about the adjustment of trajectory during the procedure in the prior-filed application 15/609,334.

The effective filing date of claim 1 – 20 are set as the filing date 12/14/2018 of the present application.


Claim Objections
Claim 3 and 12 – 20 are objected to because of the following informalities:  
Claim 3 line 1, limitation “of initial trajectory” should read “of the initial trajectory”.
Claim 12 recites “The method of claim 1”, however claim 1 is apparatus claim. For the purpose of examination, claim 12 is constructed as dependent on claim 11.
Claim 13 recites “The method of claim 2”, however claim 2 is apparatus claim. For the purpose of examination, claim 13 is constructed as dependent on claim 12.
Claim 14 recites “The method of claim 3”, however claim 3 is apparatus claim. For the purpose of examination, claim 14 is constructed as dependent on claim 13.
Claim 15 recites “The method of claim 4”, however claim 4 is apparatus claim. For the purpose of examination, claim 15 is constructed as dependent on claim 14.
Claim 16 recites “The method of claim 1”, however claim 1 is apparatus claim. For the purpose of examination, claim 16 is constructed as dependent on claim 11.
Claim 17 recites “The method of claim 6”, however claim 6 is apparatus claim. For the purpose of examination, claim 17 is constructed as dependent on claim 16.
Claim 18 recites “The method of claim 7”, however claim 7 is apparatus claim. For the purpose of examination, claim 18 is constructed as dependent on claim 17.
Claim 19 recites “The method of claim 1”, however claim 1 is apparatus claim. For the purpose of examination, claim 19 is constructed as dependent on claim 11.
Claim 20 recites “The method of claim 9”, however claim 9 is apparatus claim. For the purpose of examination, claim 20 is constructed as dependent on claim 19.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5 and 11 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. (US 2015/0032164 A1; published on 01/29/2015) (hereianfter "Crawford2015").
 
Regarding claim 1, Crawford2015 discloses a surgical robot system ("… a surgical robot system 1 is disclosed in a room 10 where a medical procedure is occurring." [0038]) for inserting an implant into a target bone of a patient ("... end-effectuator 30 may be a tubular element 80 (for example a cannula 121, dilator 200, probe 190, or guide tube) that is positioned at a desired location with respect to, for example, patient's 18 spine to facilitate the performance of a spinal surgery." [0042]; "... an inside diameter large enough to pass implants such as interbody grafts used in TLIF, PLIF, or LLIF." [0054]), said surgical robot system comprising:
a robot base ("… may comprise a base 25 …" [0051]; Fig.2) comprising a computer ("… the processor of control device 100 (i.e. a computer) may be configured to …" [0042]; see position of 100 in Fig.3);
a robot arm coupled to the robot base ("… and a housing 27 which contains robot arm 23." [0051]; see connection in Fig.2);
an end effector configured to be coupled to the robot arm ("… arm 23 may be connected to end-effectuator 30 …" [0052]); and
a surgical instrument ("… comprise a surgical instrument 35 …" [0052]), containing tracking markers ("… may comprise conventional optical markers attached to selected locations on end-effectuator 30 and/or surgical instrument 35 …" [0050]) visible to a camera ("… the light emitted from and/or reflected by the markers may be read by cameras 56 and/or optical sensors ..." [0050]), configured to be coupled to the end effector ("... end-effectuator 30 may be coupled to surgical instrument 35." [0052]),
wherein the robot arm is configured to move to an initial trajectory ("A surgeon advancing interbody device 260 from the lateral approach, predominantly moving interbody device 260 from a left to right position, may manipulate interbody device 260 as required to fully seat interbody device 260 in the desired resting position." [0069]; see initial trajectory as shown in Fig.18. "... robot arm 23 may be positioned above the body of patient 18, with end-effectuator 30 selectively angled relative to the z-axis toward body of patient 18." [0045]; the positioning of end effectuator 30 is through the arm 23) to allow the surgical instrument to penetrate the patient and reach the target bone ("The surgeon may then apply longitudinal force to cannula assembly 120 while rotating the handle to advance cannula 121 through the soft tissue of patient 18 and cause distal end 123 to abut or penetrate into a bony structure." [0055]), and
wherein the robot arm is configured to move to a final trajectory after the surgical instrument reaches the target bone ("… control device 100 may automatically detect the required offsets and send a signal through robot system 1 to end-effectuator 30 to adjust to the appropriate offset positions." [0069]; the shadowed position with offset is the final trajectory as shown in Fig.19; "... robot arm 23 may be positioned above the body of patient 18, with end-effectuator 30 selectively angled relative to the z-axis toward body of patient 18." [0045]; the positioning of end effectuator 30 is through the arm 23).

Regarding claim 2, Crawford2015 discloses all claim limitations, as applied in claim 1, and further discloses wherein the robot arm automatically pivots to the final trajectory ("… control device 100 may automatically detect the required offsets and send a signal through robot system 1 to end-effectuator 30 to adjust to the appropriate offset positions." [0069]).

Regarding claim 3, Crawford2015 discloses all claim limitations, as applied in claim 2, and further discloses wherein an intersection point of initial trajectory and the final trajectory is a fulcrum for the automatic pivot (see Fig.19).

Regarding claim 4, Crawford2015 discloses all claim limitations, as applied in claim 3, and further discloses wherein the surgical robot system is configured to track a tip of the surgical instrument ("… may comprise a local positioning system (“LPS”) subassembly to track the position of surgical instrument 35." [0040]) based the camera sensing the tracking markers ("… the light emitted from and/or reflected by the markers may be read by cameras 56 and/or optical sensors and the location of the object may be calculated through triangulation methods ..." [0050]) to determine if the surgical instrument has reached intersection point ("Control device 100 may be used to monitor exact location of drill bit 160 relative to the anatomy while surgeon advances cannula 121 to a known position relative to reslice plane 170 and drill bit 160." [0059).

Regarding claim 5, Crawford2015 discloses all claim limitations, as applied in claim 4, and further discloses wherein the automatic pivot is initiated when the tip of the instrument reaches the intersection point ("… control device 100 may automatically detect the required offsets and send a signal through robot system 1 to end-effectuator 30 to adjust to the appropriate offset positions." [0069]; see Fig.19).

Regarding claim 11, Crawford2015 discloses a method for inserting an implant into a target bone of a patient ("... end-effectuator 30 may be a tubular element 80 (for example a cannula 121, dilator 200, probe 190, or guide tube) that is positioned at a desired location with respect to, for example, patient's 18 spine to facilitate the performance of a spinal surgery." [0042]; "... an inside diameter large enough to pass implants such as interbody grafts used in TLIF, PLIF, or LLIF." [0054]) using a surgical robot system ("… a surgical robot system 1 is disclosed in a room 10 where a medical procedure is occurring." [0038]), said method comprising:
providing an initial trajectory for insertion of the implant into the target bone ("… a physician may then program a desired point of insertion and trajectory for surgical instrument 35 to reach a desired anatomical target within or upon the body of patient 18." [0039]);
moving the surgical robot system to the initial trajectory ("… control device 100 may be configured to effect movement of surgical robot 15 according to a preplanned trajectory selected prior to the procedure." [0046]);
inserting the implant, using the surgical robot system, into the patient at the initial trajectory and contacting the target bone 9 "A surgeon advancing interbody device 260 from the lateral approach, predominantly moving interbody device 260 from a left to right position, may manipulate interbody device 260 as required to fully seat interbody device 260 in the desired resting position." [0069]; see initial trajectory as shown in Fig.18. "... robot arm 23 may be positioned above the body of patient 18, with end-effectuator 30 selectively angled relative to the z-axis toward body of patient 18." [0045]; the positioning of end effectuator 30 is through the robot); and
moving the surgical robot system to a final trajectory for insertion of the implant into the target bone ("… control device 100 may automatically detect the required offsets and send a signal through robot system 1 to end-effectuator 30 to adjust to the appropriate offset positions." [0069]; the shadowed position with offset is the final trajectory as shown in Fig.19; "... robot arm 23 may be positioned above the body of patient 18, with end-effectuator 30 selectively angled relative to the z-axis toward body of patient 18." [0045]; the positioning of end effectuator 30 is through the arm 23),
wherein the surgical robot system ("… a surgical robot system 1 is disclosed in a room 10 where a medical procedure is occurring." [0038]) comprises:
a robot base ("… may comprise a base 25 …" [0051]; Fig.2) comprising a computer ("… the processor of control device 100 (i.e. a computer) may be configured to …" [0042]; see position of 100 in Fig.3);
a robot arm coupled to the robot base ("… and a housing 27 which contains robot arm 23." [0051]; see connection in Fig.2);
an end effector configured to be coupled to the robot arm ("… arm 23 may be connected to end-effectuator 30 …" [0052]); and
a surgical instrument ("… comprise a surgical instrument 35 …" [0052]), containing tracking markers ("… may comprise conventional optical markers attached to selected locations on end-effectuator 30 and/or surgical instrument 35 …" [0050]) visible to a camera ("… the light emitted from and/or reflected by the markers may be read by cameras 56 and/or optical sensors ..." [0050]), configured to be coupled to the end effector ("... end-effectuator 30 may be coupled to surgical instrument 35." [0052]),
wherein the robot arm is configured to move to an initial trajectory ("A surgeon advancing interbody device 260 from the lateral approach, predominantly moving interbody device 260 from a left to right position, may manipulate interbody device 260 as required to fully seat interbody device 260 in the desired resting position." [0069]; see initial trajectory as shown in Fig.18. "... robot arm 23 may be positioned above the body of patient 18, with end-effectuator 30 selectively angled relative to the z-axis toward body of patient 18." [0045]; the positioning of end effectuator 30 is through the arm 23) to allow the surgical instrument to penetrate the patient and reach the target bone ("The surgeon may then apply longitudinal force to cannula assembly 120 while rotating the handle to advance cannula 121 through the soft tissue of patient 18 and cause distal end 123 to abut or penetrate into a bony structure." [0055]), and
wherein the robot arm is configured to move to a final trajectory after the surgical instrument reaches the target bone ("… control device 100 may automatically detect the required offsets and send a signal through robot system 1 to end-effectuator 30 to adjust to the appropriate offset positions." [0069]; the shadowed position with offset is the final trajectory as shown in Fig.19; "... robot arm 23 may be positioned above the body of patient 18, with end-effectuator 30 selectively angled relative to the z-axis toward body of patient 18." [0045]; the positioning of end effectuator 30 is through the arm 23).

Regarding claim 12, Crawford2015 discloses all claim limitations, as applied in claim 11, and further discloses wherein the robot arm automatically pivots to the final trajectory ("… control device 100 may automatically detect the required offsets and send a signal through robot system 1 to end-effectuator 30 to adjust to the appropriate offset positions." [0069]).

Regarding claim 13, Crawford2015 discloses all claim limitations, as applied in claim 12, and further discloses wherein an intersection point of initial trajectory and the final trajectory is a fulcrum for the automatic pivot (see Fig.19).

Regarding claim 14, Crawford2015 discloses all claim limitations, as applied in claim 13, and further discloses wherein the surgical robot system is configured to track a tip of the surgical instrument ("… may comprise a local positioning system (“LPS”) subassembly to track the position of surgical instrument 35." [0040]) based the camera sensing the tracking markers ("… the light emitted from and/or reflected by the markers may be read by cameras 56 and/or optical sensors and the location of the object may be calculated through triangulation methods ..." [0050]) to determine if the surgical instrument has reached intersection point ("Control device 100 may be used to monitor exact location of drill bit 160 relative to the anatomy while surgeon advances cannula 121 to a known position relative to reslice plane 170 and drill bit 160." [0059).

Regarding claim 15, Crawford2015 discloses all claim limitations, as applied in claim 14, and further discloses wherein the automatic pivot is initiated when the tip of the instrument reaches the intersection point ("… control device 100 may automatically detect the required offsets and send a signal through robot system 1 to end-effectuator 30 to adjust to the appropriate offset positions." [0069]; see Fig.19).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 – 8 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford2015, as applied in claim 1 and 11 respectively, and further in view of Crawford et al. (US 2017/0312039 A1; published on 11/02/2017) (hereinafter "Crawford2017").

Regarding claim 6, Crawford2015 teaches all claim limitations, as applied in claim 1, except wherein the end-effector contains a load cell configured to monitor an applied force.
However, in the same field of endeavor, Crawford2017 teaches wherein the end-effector contains a load cell configured to monitor an applied force "… may include load cells … disposed on end effector 310 … may quantify the lateral deflection and longitudinal bottoming out forces/torques described above in real time during surgery." [0080].
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Crawford2015 with the applied force monitoring as taught by Crawford2017. By using load cells to monitoring the applied force , it is possible for  "detecting the presence of skiving of an instrument during a surgical procedure" (see Crawford2017; [0089]).

Regarding claim 7, Crawford2015 in view of Crawford2017 teaches all claim limitations, as applied in claim 6, and Crawford2017 further teaches wherein the surgical robot system is configured to stop if the applied force exceeds a force safety threshold ("If the monitored forces and moments do not fall within an expected range or predetermined threshold, an alert or notification is provided by the robot system to indicate the presence of skiving." [0089]; see Fig.15, the step 1816 is perfomed instead of the continuing the surgical procedure in 1814, which means the procedure is stopped).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Crawford2015 with the applied force monitoring as taught by Crawford2017. By using load cells to monitoring the applied force , it is possible for  "detecting the presence of skiving of an instrument during a surgical procedure" (see Crawford2017; [0089]).

Regarding claim 8, Crawford2015 in view of Crawford2017 teaches all claim limitations, as applied in claim 7, and Crawford2017 further teaches wherein if the force safety threshold is not reached, the surgical robot system is configured to compensate for resistance of a tissue of a patient to reach the final trajectory ("… if the monitored forces and moments fall within an expected range or predetermined threshold, the surgical procedure is continued at step 1814 and method 1800 continues to step 1810 as previously described." [0089]; the surgical procedure 1814 is described as "... frictional resistance preventing slippage of tip 1602 may be overcome resulting in tip 1602 to travel laterally in direction parallel to bone surface 1604 in the direction of Fp, or ..." [0076]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Crawford2015 with the applied force monitoring as taught by Crawford2017. By using load cells to monitoring the applied force , it is possible for  "detecting the presence of skiving of an instrument during a surgical procedure" (see Crawford2017; [0089]).

Regarding claim 16, Crawford2015 teaches all claim limitations, as applied in claim 11, except wherein the end-effector contains a load cell configured to monitor an applied force.
However, in the same field of endeavor, Crawford2017 teaches wherein the end-effector contains a load cell configured to monitor an applied force "… may include load cells … disposed on end effector 310 … may quantify the lateral deflection and longitudinal bottoming out forces/torques described above in real time during surgery." [0080].
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Crawford2015 with the applied force monitoring as taught by Crawford2017. By using load cells to monitoring the applied force , it is possible for  "detecting the presence of skiving of an instrument during a surgical procedure" (see Crawford2017; [0089]).

Regarding claim 17, Crawford2015 in view of Crawford2017 teaches all claim limitations, as applied in claim 16, and Crawford2017 further teaches wherein the surgical robot system is configured to stop if the applied force exceeds a force safety threshold ("If the monitored forces and moments do not fall within an expected range or predetermined threshold, an alert or notification is provided by the robot system to indicate the presence of skiving." [0089]; see Fig.15, the step 1816 is perfomed instead of the continuing the surgical procedure in 1814, which means the procedure is stopped).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Crawford2015 with the applied force monitoring as taught by Crawford2017. By using load cells to monitoring the applied force , it is possible for  "detecting the presence of skiving of an instrument during a surgical procedure" (see Crawford2017; [0089]).

Regarding claim 18, Crawford2015 in view of Crawford2017 teaches all claim limitations, as applied in claim 17, and Crawford2017 further teaches wherein if the force safety threshold is not reached, the surgical robot system is configured to compensate for resistance of a tissue of a patient to reach the final trajectory ("… if the monitored forces and moments fall within an expected range or predetermined threshold, the surgical procedure is continued at step 1814 and method 1800 continues to step 1810 as previously described." [0089]; the surgical procedure 1814 is described as "... frictional resistance preventing slippage of tip 1602 may be overcome resulting in tip 1602 to travel laterally in direction parallel to bone surface 1604 in the direction of Fp, or ..." [0076]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Crawford2015 with the applied force monitoring as taught by Crawford2017. By using load cells to monitoring the applied force , it is possible for  "detecting the presence of skiving of an instrument during a surgical procedure" (see Crawford2017; [0089]).


Claim(s) 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford2015, as applied in claim 1 and 11 respectively, and further in view of Crawford et al. (US 2013/0345718 A1; published on 12/26/2013) (hereinafter "Crawford2013").

Regarding claim 9, Crawford2015 teaches all claim limitations, as applied in claim 1, except wherein the surgical robot system is configured to provide a zone where the robot arm is permitted to move.
However, in the same field of endeavor, Crawford2013 teaches wherein the surgical robot system is configured to provide a zone where the robot arm is permitted to move ("… there is a defined safe zone around the surgical area within which the surgical device must stay." [0286]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot control as taught by Crawford2015 with the safe zone procedure as taught by Crawford2013. Doing so would make it possible to "improve safety because the robot 15 would be unlikely to cause injury if it inadvertently collided with the patient 18 while in the low-rigidity mode" (see Crawford2013; [0153]).

Regarding claim 10, Crawford2015 in view of Crawford2013 teaches all claim limitations, as applied in claim 9, and Crawford2013 further teaches wherein the surgical robot system is configured to prevent movement of the robot arm to a position outside of the zone ("If the physician moves the surgical device outside of the safe zone, then the surgical robot 15 stiffens the arm 23 so that the physician cannot move the instrument 35 in any direction that would move the surgical instrument 35 outside the safe zone." [0286]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot control as taught by Crawford2015 with the safe zone procedure as taught by Crawford2013. Doing so would make it possible to "improve safety because the robot 15 would be unlikely to cause injury if it inadvertently collided with the patient 18 while in the low-rigidity mode" (see Crawford2013; [0153]).

 Regarding claim 19, Crawford2015 teaches all claim limitations, as applied in claim 11, except wherein the surgical robot system is configured to provide a zone where the robot arm is permitted to move.
However, in the same field of endeavor, Crawford2013 teaches wherein the surgical robot system is configured to provide a zone where the robot arm is permitted to move ("… there is a defined safe zone around the surgical area within which the surgical device must stay." [0286]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot control as taught by Crawford2015 with the safe zone procedure as taught by Crawford2013. Doing so would make it possible to "improve safety because the robot 15 would be unlikely to cause injury if it inadvertently collided with the patient 18 while in the low-rigidity mode" (see Crawford2013; [0153]).

Regarding claim 20, Crawford2015 in view of Crawford2013 teaches all claim limitations, as applied in claim 19, and Crawford2013 further teaches wherein the surgical robot system is configured to prevent movement of the robot arm to a position outside of the zone ("If the physician moves the surgical device outside of the safe zone, then the surgical robot 15 stiffens the arm 23 so that the physician cannot move the instrument 35 in any direction that would move the surgical instrument 35 outside the safe zone." [0286]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot control as taught by Crawford2015 with the safe zone procedure as taught by Crawford2013. Doing so would make it possible to "improve safety because the robot 15 would be unlikely to cause injury if it inadvertently collided with the patient 18 while in the low-rigidity mode" (see Crawford2013; [0153]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Morard et al. (US 2016/0235492 A1; published on 08/18/2016) teach a robotic surgical procedure which readjust the trajectory after the surgical instrument reach the surface of the bone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793